Case: 12-10481   Date Filed: 10/26/2012   Page: 1 of 2




                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10481
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:11-cr-00055-MCR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RIGOBERTO ROBLES-VELAZQUEZ,
a.k.a. Rigoberto Castillo,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (October 26, 2012)

Before DUBINA, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 12-10481    Date Filed: 10/26/2012   Page: 2 of 2

      Gwendolyn Spivey, appointed counsel for Rigoberto Robles-Velazquez, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Robles-Velazquez’s conviction and

sentence are AFFIRMED.




                                         2